ORDER

PER CURIAM.
R.M., Sr. (father) appeals from a judgment entered by the Circuit Court of St. Louis County denying him visitation and physical custody of T.M. (daughter) and. R.M. (son) and continuing their custody with Tr. M. (mother), subject to supervision by the Division of Family Services (Division), following the filing of petitions in the interest of daughter and son by the *216Juvenile Officer of St. Louis County (Juvenile Officer). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. Because an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.